As the existence of the relationship of landlord and tenant may, upon a trial, be successfully established by plaintiffs, the motion for a temporary injunction restraining defendant from executing the warrant of dispossess against plaintiffs during the pendency of the action should have been granted. Order unanimously reversed, with $20 costs and disbursements to plaintiffs-appellants, and the motion for an injunction pendente lite granted with leave to the defendant to move to vacate at Special Term in the event that plaintiffs do not diligently prosecute the action. Settle order on notjce. Present — Martin, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ.